Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/16/2021 and 6/22/2022 was/were filed before the mailing date of the first Office action.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Shingled Magnetic Disk Architecture for Data Isolation By Space Files”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “relatively independent” in claims 1 and 13 (and further 2-12 and 14-20 by incorporation) is a relative term which renders the claim indefinite. The term “relatively independent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear from the Specification as to what degree of independence is required for space files to be considered “relatively” independent from each other, as opposed to being fully independent or dependent.
The Specification briefly discussed independent spaces. See independent magnetic disk spaces as described in [SPEC, 0005]. The Specification also states that data is relatively isolated when stored in regions associated with the magnetic disk spaces [SPEC, 0039]. However, at no point does the Specification specifically state what characteristics or features cause a space file to be considered “relatively independent”.
	For purposes of examination, “relatively independent” is being construed as “independent” – that is, the space files correspond to independent disk spaces.

Further, the Specification does not appear to specifically define the term “space file”, nor is the meaning of “space file” apparent. The term does not appear to be commonly used in the art. According to MPEP 2173.05(a), where the Applicant acts as his own lexicographer but does not provide a clear definition for the new terms used, and where the definition is not apparent, the claims may be indefinite.
	At best, the Specification appears to describe certain characteristics of a “space file”, but it is not made clear which features are optional or which constitute part of the definition of a “space file”:
Managed in an area 11 [0047]
Relatively independent [0048]
Associated with a fixed space size consistent with a size of an associated disk space [0048]
Indexed by space file index items in area 12 [0049]
Associated with a file address and a size [0049]

For purposes of examination, a “space file” is construed as a file having an address and a fixed size associated with a storage space on magnetic disk. However, the Examiner suggests incorporating the critical features of a space file into the claims to provide clarity as to what is understood to be a space file.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	SMR disks
		Ku US 9,324,367 discloses SMR disks [Background].
	Engine Layer & Space Files
Constable US 2002/0095557 discloses VDS controller 12 for partitioning [Fig. 4][0032; 0034, 0040]. Multiple disk drives may be aggregated and portions thereof may be mapped to multiple virtual disk drives [0037].

		Kalekar US 9,104,339 discloses virtual hard disks (VHDs) embodied as files [C4, p1-2]. 
	Encapsulation Layer & File Directory Tree
Ku discloses an inode for a storage device, where the inode space is organized in files [Fig. 6-8].
Kalekar discloses address translation means for converting from a VHD address to a file address, and from a file address to a volume address to a physical address, e.g. by use of mapping tables [Fig. 6A; C19, L23-56].
Magnetic Disk Layer
		Ku discloses magnetic disk spaces, e.g. locations on physical volumes/disks [Figs. 2, 5].	

	Background 
Hashimoto US 2005/0022024
Virtual disks of magnetic disk unit 2500 [Fig. 27]
File controller restricts access to hard drives [ABST]
He’s “SMaRT: Approach to Shingled Magnetic Recording Translation”
General background of SMR, translation mechanisms, etc.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136